By the Court.
We are of opinion, upon a comparison of the 22d and 70th chapters of the General Statutes, that the orders of the common, council of the city of Newburyport, passed on the 7th and 18th of July 1862, were well authorized, and that the authority of the city overseers of the poor to contract city debts for support of the poor (if such authority previously existed) was thereby terminated. As those overseers, and also the plaintiff, had notice of those orders, they must abide by the consequences which follow the passing of them. For *75the goods furnished by the plaintiff, on the overseers’ orders, he has no legal claim on the defendants. But for the amount of money which the defendants have received for supplies furnished to paupers having settlements elsewhere, which supplies were obtained from the plaintiff on orders of the overseers, we think he is entitled to recover. The amount thereof, if not agreed on by the parties, nor submitted to an assessor, will be ascertained by a jury.